Exhibit 10.1

MEDBOX, INC.

DEBENTURE AMENDMENT AND RESTRICTION AGREEMENT

December 24, 2015

Reference is made to the 10% Convertible Debentures due pursuant to (1) that
certain Securities Purchase Agreement dated July 21, 2014 (the “July Purchase
Agreement”), as amended and (2) that certain Securities Purchase Agreement dated
August 14, 2015 (the “August Purchase Agreement”), and to that certain 10%
Convertible Debenture dated July 10, 2015 (each a “Debenture,” in the aggregate,
the “Debentures”) issued by Medbox, Inc. (the “Company”) to Redwood Management,
LLC, Redwood Fund II LLC, Redwood Fund III Ltd, or RDW Capital, LLC
(collectively the “Holders” and each a “Holder”).

WHEREAS, on or about December 24, 2015, the Debentures set forth on Exhibit A
hereto were assigned by a Holder to YA Global Master SPV, Ltd. or an affiliate
thereof (such Debentures being referred to herein as the “Assigned Debentures”
and the Debentures that are not being assigned are referred to herein as the
“Retained Debentures”).

The Company and the Holders desire to modify the terms of the Retained
Debentures as set forth in this Debenture Amendment and Restriction Agreement
(the “Agreement”). Accordingly, the Company and the Holders hereby agree as
follows:

 

1. Definitions and Interpretation

Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Retained Debentures, the July Purchase Agreement, and the August Purchase
Agreement.

 

2. Amendment of the Debentures

 

2.1 The parties hereby agree that, with immediate effect from the execution of
this Debenture Amendment, each Retained Debenture, shall be amended as follows:

 

  (a) Section 4(b) of each Retained Debenture is hereby deleted in its entirety
and amended to read as follows:

Conversion Price. The conversion price in effect on any Conversion Date shall be
equal to the lower of (a) $0.75, subject to adjustment herein (the “Fixed
Conversion Price”), or (b) 60 % of the lowest traded price for the 30
consecutive Trading Days ending on the Trading Day that is immediately prior to
the applicable Conversion Date (the resulting pricing being referred to herein
as the “Conversion Price”). All such determinations will be appropriately
adjusted for any stock dividend, stock split, stock combination,
reclassification or similar transaction that proportionately decreases or
increases the Common Stock during such measuring period. Nothing herein shall
limit a Holder’s right to pursue actual damages or declare an Event of Default
pursuant to Section 6 hereof and the Holder shall have the right to pursue all
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief. The
exercise of any such rights shall not prohibit the Holder from seeking to
enforce damages pursuant to any other Section hereof or under applicable law.
Notwithstanding the foregoing, in the event that Hudson Street, LLC or an
affiliate thereof has not accepted assignment by Redwood Management, LLC of the
Debenture under the Securities Purchase Agreement dated August 14, 2015 between
the Company and Redwood Management, LLC in the principal amount of $650,000 by
February 1, 2016, then the percentage set forth at the beginning of this
paragraph shall be changed from 60% to 55%.

 

  (b) Section 2(d) of each Retained Debenture is hereby deleted in its entirety
and amended to read as follows:

Prepayment. At any time upon ten (10) days written notice to the Holder, the
Company may prepay any portion of the principal amount of this Debenture and any
accrued and unpaid interest. If the Company



--------------------------------------------------------------------------------

exercises its right to prepay the Debenture, the Company shall make payment to
the Holder of an amount in cash equal to the sum of the then outstanding
principal amount of this Debenture and interest multiplied by 130%. The Holder
may continue to convert the Debenture from the date notice of the prepayment is
given until the date of the prepayment. Notwithstanding the foregoing, prior to
June 15, 2016, the Company shall not prepay more than 50% of the principal
amount of this Debenture and any accrued and unpaid interest.

 

3. Restriction Agreement

The Holders agree that from December 28, 2015, through and including
February 21, 2016 (the “Restriction Period”), no Holder will convert or assign
or transfer any of the Retained Debentures. The Holders further agree that the
Company is authorized to and the Company agrees to place “stop orders” on its
books to prevent any conversion, assignment or transfer of Retained Debentures
in violation hereof. Any subsequent issuance to and/or acquisition by Holder of
debentures or Common Stock or options or instruments convertible into Common
Stock will be subject to this Section 3. Notwithstanding the foregoing, in the
event that the Holder has not by January 25, 2016 assigned to Hudson Street,
LLC, or an affiliate thereof the Debenture under the August Purchase Agreement
between the Company and Redwood Management, LLC in the principal amount of
$650,000, then the restrictions set forth in this Section 3 shall be lifted, and
the principal amount of the promissory note described in Section 4 of this
Debenture Amendment shall be reduced to $350,000, and interest shall accrue from
such date forward on such principal amount at the interest rate set forth
thereunder, and any balance of principal shall be deemed to be forgiven and
terminated.

 

4. Promissory Note

In consideration for the Debenture amendments and the restriction contained in
Section 3, the Company shall as of the date hereof issue to Redwood Management,
LLC a promissory note in the principal amount of $700,000 in the form and on the
terms attached hereto as Exhibit B.

 

5. Counterparts and delivery; Conditions

This Debenture Amendment may be executed in any number of counterparts, each of
which shall be deemed to be an original, and which together shall constitute one
and the same agreement.

The effectiveness of this Debenture Amendment and the Promissory Note is
conditioned upon complete execution of the Assignment Agreement relating to the
Assigned Debentures as set forth in the recitals hereto.

Within the later of ten (10) days following the execution of this Agreement or
ten (10) days following the assignment of any Debenture, if applicable, Medbox
shall issue to the Holders Debentures representing, in principal amount, the
outstanding interest accrued as of the date hereof under the Assigned
Debentures. Upon the issuance of such Debentures, each of the original Assigned
Debentures shall be automatically deemed terminated with no further action
required by any party hereto.

Except as provided in this Agreement, all of the terms and conditions of the
Debentures, the July Purchase Agreement, the August Purchase Agreement, and all
documents executed in connection therewith shall remain in full force and
effect.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Holders have caused this Debenture
Amendment and Restriction Agreement to be signed by their duly authorized
officers.

 

MEDBOX, INC. By:  

/s/ Jeffrey Goh

Name:   Jeffrey Goh Title:   President and Interim CEO REDWOOD MANAGEMENT, LLC
By:  

/s/ Gary Rogers

Name:   Gary Rogers Title:   Manager RDW CAPITAL, LLC By:  

/s/ John DeNobile

Name:   John DeNobile Title:   Manager REDWOOD FUND II, LLC By:  

/s/ Gary Rogers

Name:   Gary Rogers Title:   Manager REDWOOD FUND III LTD. By:  

/s/ Gary Rogers

Name:   Gary Rogers Title:   Manager



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNED NOTES

 

CONVERTIBLE DEBENTURES:

   

ASSIGNED DEBENTURES:

 

Issuance Date

  Date Fully Paid     Assignor     Original
Principal
Amount     Principal
Amount
Outstanding     Assignee     Principal
Amount
Assigned to
Assignee     Accrued and
Unpaid
Interest
Assigned to
Assignee   August 25, 2014     August 26, 2014        Redwood Fund III, Ltd.   
    450,000.00        192,020.00        Hudson Street, LLC        192,020.00   
    0.00    March 27, 2015     March 27, 2015        Redwood Management, LLC   
    150,000.00        9,600.00        Hudson Street, LLC        9,600.00       
0.00    May 7, 2015     May 7, 2015        Redwood Management, LLC       
105,000.00        11,400.00        Hudson Street, LLC        11,400.00       
0.00    May 8, 2015     May 8, 2015        Redwood Management, LLC       
31,500.00        31,500.00        Hudson Street, LLC        31,500.00       
0.00    May 15, 2015     May 15, 2015        Redwood Management, LLC       
150,000.00        8,316.58        Hudson Street, LLC        8,316.58        0.00
   May 22, 2015     May 22, 2015        Redwood Management, LLC       
150,000.00        2,468.00        Hudson Street, LLC        2,468.00        0.00
   May 29, 2015     May 29, 2015        Redwood Management, LLC       
150,000.00        66,070.00        Hudson Street, LLC        66,070.00       
0.00    June 19, 2015     June 19, 2015        Redwood Management, LLC       
1,000,000.00        68,399.24        Hudson Street, LLC        68,399.24       
0.00         

 

 

   

 

 

     

 

 

   

 

 

 

Subtotal:

          389,773.82          389,773.82        0.00   

August 14, 2015

    August 14, 2015        Redwood Management, LLC        650,000.00       
650,000.00        Hudson Street, LLC        650,000.00        0.00         

 

 

   

 

 

     

 

 

   

 

 

 

Total:

        $ 1,039,773.82        $ 1,039,773.82      $ —             

 

 

     

 

 

   

 

 

 



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF PROMISSORY NOTE

[See attached.]